Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated February 24, 2010 relating to the financial statements and the effectiveness of internal control over financial reporting, which appears in Newmont Mining Corporation's Annual Report on Form 10-K for the year ended December 31, 2009. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Denver, Colorado December 20, 2010
